DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
 

Withdrawn Rejections
Applicant’s arguments, see remarks, filed 09/13/2022, with respect to the rejection(s) of claim(s) 23, 24, 25, and 27 under 35 U.S.C. 103 as being unpatentable over Schujman et al (US 2011/0008621) view of Amano et al (US 2010/0255304) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hironaka et al (US 2015/0249122

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16, 17, 22-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schujman et al (US 2011/0008621) in view of Amano et al (US 2010/0255304) and Kanechika et al (US 2010/0093514), and further in view of Hironaka et al (US 2015/0249122).

Schujman et al discloses an AlN single crystal (abstract; [0022], [0050]-[0056]). AlN single crystal inherently has a wurtzite crystal structure, as evidenced by applicant’s disclosure which teaches AlN single crystals have a wurtzite crystal structure (See paragraph [0019] of applicant’s specification). 
Schujman et al also teaches the a high purity AlN crystal and wafer with a concentration of other impurities such as boron or transition metals such as iron may be less than approximately 100 ppm by weight, or even less than approximately 50 ppm ([0022], [0056]), which clearly suggests the claimed range of a content of boron is 0.5 ppm by mass or more and 251 ppm by mass or less and the nitride single crystal comprises at least one element selected from the group consisting of iron because the preferred concentration range of impurities is entirely within the claimed range and overlapping ranges are prima facie obvious (MPEP 2144.05). Schujman et al also teaches the AlN single crystal may be doped with silicon ([0056], [0059]).
Schujman et al does not explicitly teach the single crystal comprising iron and titanium, or nickel and titanium, or iron and vanadium or nickel and vanadium, or copper, silicon, and titanium, or iron, cobalt and titanium or iron, manganese and chromium.
In an aluminum nitride single crystal, Amano et al teaches the aluminum nitride single crystal the content of a metal impurity is not more than the detection limit means that any of metal elements other than aluminum is not detected by ICP emission analysis (abstract; [0073]).  The metal elements other than aluminum are metal impurities contained in the starting material, for example, Ca, Fe, Si, Ti, Ni, Cr, Na and rare earth metal elements such as Y etc ([0073]). Amano et al teaches the aluminum nitride single crystal forming columns is pulverized and submitted to ICP emission analysis and indicates that any of metal elements other than aluminum is not detected ([0073]).  Amano et al teaches the amount of Ti is not more than 0.6 ppm, the amount of Ca, Fe or Cr is not more than 1 ppm, the amount of Ni is not more than 2 ppm, the amount of Na is not more than 5 ppm and the amount of Si is not more than 9 ppm ([0073]), which clearly suggests AlN comprising Ca, Fe, Cr, Ti, Ni and Si. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schujman et al by minimizing impurities of any metal element other than aluminum, such that total content of iron, nickel, titanium, silicon, vanadium, copper, cobalt, manganese and chromium, as taught by Amano et al, to produce a high purity AlN single crystal. The claimed metals are known impurities which are necessarily present in even high purity AlN single crystals in at least nominal amounts.
The combination of Schujman et al and Amano et al does not explicitly teach the claimed range of a total content of iron, nickel, titanium, silicon, vanadium, copper, cobalt, manganese and chromium is 18 ppm by mass or more and 45 ppm by mass or less. 
In an method of making high purity aluminum nitride, Kanechika et al teaches an AlN sintered body does not substantially contain metal elements other than aluminum, wherein various impurity metals include Ca, Fe, Y, Si, Ti, Ni, Cr, Na, and the like, and lower impurity metal concentrations are more preferred with a technical limit in terms of production is about 20 ppm ([0040]-[0055]).  Kanechika et al also teaches the high purity aluminum nitride sintered body can be used a raw material for growing a single crystal by a sublimation method ([0099]-[0100]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Schujman et al and Amano et al by minimizing impurities of any metal element other than aluminum, such that total content of iron, nickel, titanium, silicon, vanadium, copper, cobalt, manganese and chromium is 18 ppm by mass or more and 45 ppm by mass or less, which is within the known range of metal impurities for a high purity AlN single crystal, as taught by Amano et al, to produce a high purity AlN single crystal, and within the technical range for purity, as taught by Kanechika et al, in terms of production. Overlapping ranges are prima facie obvious (MPEP 2144.05).
The combination of Schujman et al, Amano et al and Kanechika et al does not teach a half width of a rocking curve of a (0002) plane of the aluminum nitride is expressed as FWHMAlN, and the FWHMAlN is from 0.110 to 0.124 degree.
In a method of making AlN substrate having a wurzite structure (abstract), Hironaka et al teaches an aluminum nitride single crystal grown using HVPE or PVT wherein the AlN has a FWHM of a rocking curve of a (0002) plane is 400 arcsec or less (~0.1111° or less) ([0035]-[0050]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Schujman et al, Amano et al and Kanechika et al to have a FWHM of the rocking curve of (0002) plane be 0.111°, as taught by Hironaka et al, to produce a high crystalline quality AlN single crystal (Hironaka [0041]).
Referring to claim 17 and 24, the combination of Schujman et al, Amano et al, Kanechika et al and Hironaka et al also teaches a high purity AlN crystal and wafer with a concentration of other impurities such as boron or transition metals such as iron may be less than approximately 50 ppm (Schujman [0022], [0056]), which clearly suggests the claimed range of a content of boron is 1 ppm by mass or more and 52 ppm by mass or less because the range is entirely within the claimed range because overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 22 and 27, the combination of Schujman et al, Amano et al, Kanechika et al and Hironaka et al teaches a AlN wafer separated from a AlN single crystal having a thickness greater than approximately 100 m, greater than approximately 200 m, or even greater than approximately 2 mm (Schujman [0012], [0022], [0055]) which clearly suggests the claimed range a substrate thickness is 10 m or more and 2 mm or less because the range is entirely within the claimed range and overlapping ranges are prima facie obvious (MPEP 2144.05).


Claim 16, 17 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koukitu et al (US 2014/0346638) in view of Amano et al (US 2010/0255304), Kanechika et al (US 2010/0093514) and Hironaka et al (US 2015/0249122).
Koukitu et al teaches a single crystalline aluminum nitride with a concentration of boron and silicon with a concentration of 1x1015 to 5x1019 atoms/cm3 each (Abstract; [0025]-[0040]; Table 1). 1 ppm of boron having an atomic weight of 10.81 g/mol in AlN having a density 3.26 g/cm3 and a molecular weight of 40.988 g/mol can be determined by dividing the density by the product of the atomic weight of the element and the atomic mass unit (reciprocal of Avagadro’s number. 1 ppm Boron is 3.26/(10.81x16605E-24)*1E-6=1.82E17 atoms/cm3. 15 ppm Boron in AlN is 15x1.82E17=2.72E18. 
Koukitu et al teaches all of the limitations of claim 16, as discussed above, except a total content of iron, nickel, titanium, silicon, vanadium, copper, cobalt, manganese and chromium is 18 ppm by mass or more and 45 ppm by mass or less. 
In an aluminum nitride single crystal, Amano et al teaches the aluminum nitride single crystal the content of a metal impurity is not more than the detection limit means that any of metal elements other than aluminum is not detected by ICP emission analysis (abstract; [0073]).  The metal elements other than aluminum are metal impurities contained in the starting material, for example, Ca, Fe, Si, Ti, Ni, Cr, Na and rare earth metal elements such as Y etc ([0073]). Amano et al teaches the aluminum nitride single crystal forming columns is pulverized and submitted to ICP emission analysis and indicates that any of metal elements other than aluminum is not detected ([0073]).  Amano et al teaches the amount of Ti is not more than 0.6 ppm, the amount of Ca, Fe or Cr is not more than 1 ppm, the amount of Ni is not more than 2 ppm, the amount of Na is not more than 5 ppm and the amount of Si is not more than 9 ppm ([0073]).
In an method of making high purity aluminum nitride, Kanechika et al teaches an AlN sintered body does not substantially contain metal elements other than aluminum, wherein various impurity metals include Ca, Fe, Y, Si, Ti, Ni, Cr, Na, and the like, and lower impurity metal concentrations are more preferred with a technical limit in terms of production is about 20 ppm ([0040]-[0055]).  Kanechika et al also teaches the high purity aluminum nitride sintered body can be used a raw material for growing a single crystal by a sublimation method ([0099]-[0100]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Koukitu et al by minimizing impurities of any metal element other than aluminum, such that total content of iron, nickel, titanium, silicon, vanadium, copper, cobalt, manganese and chromium is 18 ppm by mass or more and 45 ppm by mass or less, which is within the known range of metal impurities for a high purity AlN single crystal, as taught by Amano et al, to produce a high purity AlN single crystal, and within the technical range for purity, as taught by Kanechika et al, in terms of production. Overlapping ranges are prima facie obvious (MPEP 2144.05).
The combination of Koukitu et al, Amano et al, and Kanechika et al does not teach a half width of a rocking curve of a (0002) plane of the aluminum nitride is expressed as FWHMAlN, and the FWHMAlN is from 0.110 to 0.124 degree.
In a method of making AlN substrate having a wurzite structure (abstract), Hironaka et al teaches an aluminum nitride single crystal grown using HVPE or PVT wherein the AlN has a FWHM of a rocking curve of a (0002) plane is 400 arcsec or less (~0.1111° or less) ([0035]-[0050]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Koukitu et al, Amano et al, and Kanechika et al to have a FWHM of the rocking curve of (0002) plane be 0.111° or less, as taught by Hironaka et al, to produce a high crystalline quality AlN single crystal (Hironaka [0041]).
Referring to claims 16, 17, 24-26, the combination of Koukitu et al, Amano et al, Kanechika et al and Hironaka et al does not explicitly teach the claimed range. However, overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 22 and 27, the combination of Koukitu et al, Amano et al, Kanechika et al and Hironaka et al teaches a thickness of 200 m (Koukitu Table 1).
Referring to claim 23, see the remarks above. Also, the combination of Koukitu et al, Amano et al, Kanechika et al and Hironaka et al even high purity AlN crystals contain nominal amounts of the claimed impurity metals (See Amano [0073]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 17, 22-24 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714